***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       CATHERINE LEDERLE v. STEVAN SPIVEY
                   (SC 20016)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                      Mullins, Kahn and Ecker, Js.

                                   Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
    solved, appealed to this court from the judgment of the Appellate Court,
    which reversed the trial court’s award of appellate attorney’s fees to the
    plaintiff. Following the dissolution of the parties’ marriage, the defendant
    filed a motion to open the dissolution judgment, which the trial court
    denied. The defendant appealed to the Appellate Court, which upheld
    the denial of the motion. In his appeal from the denial of the motion
    to open, the defendant claimed that the trial court conducted part of
    the hearing on the motion to open in chambers and off the record
    and improperly denied the motion without hearing testimony or taking
    evidence. The plaintiff thereafter filed a motion for attorney’s fees
    incurred in defending that appeal. The trial court, finding that the defen-
    dant’s appeal from the denial of the motion to open was taken in bad
    faith and was entirely without color, awarded the plaintiff attorney’s
    fees under the bad faith exception to the American rule that a prevailing
    party may not recover attorney’s fees from the opposing party in the
    absence of a statutory exception or certain exceptional circumstances.
    On appeal from the trial court’s award of attorney’s fees, the Appellate
    Court concluded that the trial court had abused its discretion in awarding
    attorney’s fees to the plaintiff on the basis of the bad faith exception
    because its decision lacked the requisite high degree of specificity as
    to its finding that the defendant’s appeal from the denial of the motion
    to open was entirely without color. Subsequently, the plaintiff, on the
    granting of certification, appealed to this court. Held:
1. The Appellate Court incorrectly concluded that the trial court had abused
    its discretion in awarding attorney’s fees to the plaintiff under the bad
    faith exception to the American rule, the trial court’s subordinate find-
    ings having been sufficiently specific to support its ultimate findings
    that the defendant acted in bad faith in knowingly bringing appellate
    claims that were entirely lacking in color; the trial court’s findings that
    there was no evidence in the record to support the defendant’s claim that
    part of the hearing on the motion to open was conducted in chambers
    and off the record, that the defendant was physically present at all court
    proceedings and did not object on the ground that the court was holding
    part of the hearing in chambers and off the record, and that the parties
    expressly agreed in open court to a bifurcated process by which the
    trial court would hear evidence only if it made a certain legal conclusion
    that it ultimately did not make established the defendant’s firsthand
    knowledge regarding the basis of his appellate claims and supported
    the ultimate finding that the defendant knew that his claims lacked merit
    and, therefore, acted in bad faith in pursuing those claims on appeal.
2. The defendant could not prevail on his claim that, even if the trial court
    did not abuse its discretion in determining that an award of attorney’s
    fees was warranted under the bad faith exception to the American rule,
    the amount of the award was unreasonable and excessive: the trial court
    acted within its discretion in awarding the plaintiff $30,000 in attorney’s
    fees, the evidence from the record of the multiday hearing having indi-
    cated that the court, in awarding the plaintiff less than one half of
    the fees requested, considered the testimony of the plaintiff’s attorney
    regarding his fee affidavit, the fee affidavit itself, the relative rates
    charged by the attorneys for the parties, and the challenges raised by
    the defendant regarding certain charges; moreover, a reasonable reading
    of the transcripts and the fee affidavit supported the conclusion that
    the trial court had discounted all but the fees for the services rendered
    by the plaintiff’s attorney himself.
          Argued January 24—officially released August 27, 2019

                             Procedural History
   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk, and referred to the judicial
district of Middlesex, Regional Family Trial Docket;
thereafter, the case was tried to the court, Abery-Wet-
stone, J.; judgment dissolving the marriage and granting
certain other relief; subsequently, the court, Emons, J.,
denied the defendant’s motion to open the judgment,
and the defendant appealed to the Appellate Court,
DiPentima, C. J., and Alvord and Harper, Js., which
affirmed the trial court’s judgment; thereafter, the court,
Emons, J., granted the plaintiff’s motion for attorney’s
fees, and the defendant appealed to the Appellate Court,
DiPentima, C. J., and Beach and Danaher, Js., which
reversed the trial court’s award of attorney’s fees and
remanded the case for further proceedings, from which
the plaintiff, on the granting of certification, appealed
to this court. Reversed; judgment directed.
  Tara C. Dugo, with whom, on the brief, was Norman
A. Roberts II, for the appellant (plaintiff).
  David V. DeRosa, for the appellee (defendant).
                          Opinion

   KAHN, J. In this dissolution of marriage action, the
plaintiff, Catherine Lederle, appeals, following our grant
of certification,1 from the judgment of the Appellate
Court reversing the decision of the trial court, which
had awarded appellate attorney’s fees to the plaintiff
under the bad faith exception to the American rule.2
The plaintiff contends that the Appellate Court did not
accord the proper level of deference in determining
that the trial court’s findings lacked sufficient specific-
ity. The defendant, Stevan Spivey, responds that the
Appellate Court properly applied the abuse of discretion
standard and also correctly concluded that, in determin-
ing that the appellate claims lacked color, the trial court
improperly assessed the conduct of the defendant’s
attorney rather than that of the defendant. The defen-
dant claims that the amount of the award was unreason-
able and excessive because (1) the plaintiff’s success
in the appeal for which fees were awarded was not
due to the efforts of the plaintiff’s counsel, and (2) the
defendant’s attorney charged him a significantly lower
amount of fees for representing him in that appeal.3
We reverse the judgment of the Appellate Court and
conclude that the trial court did not abuse its discretion
in setting the amount of the fees.
   The Appellate Court opinions in the present case have
set forth the following relevant facts and procedural
history. ‘‘The parties were married in Darien on Decem-
ber 31, 1998. One child was born of the marriage in 2000.
Thereafter, the marriage broke down irretrievably, and,
in March, 2005, the plaintiff commenced an action seek-
ing to dissolve the marriage. On May 2, 2007, the court,
Abery-Wetstone, J., rendered a judgment of dissolution
[2007 decision]. As part of this decision, the court
acknowledged the plaintiff’s claim that she needed to
move to Virginia in order to remain competitive in her
employment with Lexmark, and found that it was in
the best interest of the child to relocate with her to
Virginia. The defendant appealed from the judgment,
arguing, inter alia, that the court improperly permitted
the plaintiff to relocate with their minor child to Vir-
ginia. [The Appellate Court] affirmed the judgment of
the court, and [the] Supreme Court denied certification
to appeal. Lederle v. Spivey, 113 Conn. App. 177, 965
A.2d 621 [(Lederle I)], cert. denied, 291 Conn. 916, 970
A.2d 728 (2009).’’ Lederle v. Spivey, 151 Conn. App. 813,
814–15, 96 A.3d 1259 (Lederle II), cert. denied, 314 Conn.
932, 102 A.3d 84 (2014). The defendant subsequently
learned that the plaintiff had not started her employ-
ment at Lexmark because she lost that position but had
started a position at a different company in Virginia.
   ‘‘The defendant subsequently filed an amended
motion to open the judgment, in which he claimed that
[t]he plaintiff, in her trial testimony committed fraud
with respect to the issue of her Lexmark employment
and specifically whether or not [her Lexmark employ-
ment position] was available in Virginia on the dates
testified to. . . . According to the defendant, [t]he
plaintiff had a continuing duty to disclose the status of
her job situation with Lexmark after [the May 2, 2007]
judgment [of the trial court], and before the Appellate
Court issued a . . . decision in [March] 2009. . . . The
defendant further argued that the plaintiff’s failure to
disclose the status of her job situation with Lexmark
constituted fraud with respect to a material fact or facts
which ultimately led to [the trial] court’s conclusion that
[the] plaintiff and the minor child should be permitted
to relocate from the state of Connecticut to the state
of Virginia for primarily employment purposes. . . .
   ‘‘The court, Emons, J., heard oral argument on the
motion and, after receiving a memorandum of law from
counsel for each party in support of their position,
issued a memorandum of decision denying the motion
to open on January 28, 2013 [2013 decision]. In reaching
its decision, the court found that [a]fter the May 2, 2007
judgment, on June 5, the plaintiff lost her employment
at Lexmark. . . . On or about August 20, 2007, the
plaintiff relocated to Virginia and at or about the same
time, began a new job at Xerox, also located in Virginia.
The court noted that Judge Abery-Wetstone found
numerous reasons why relocation was in the best inter-
est of the minor child and that no single factor con-
trolled the decision of the court. On the basis of the
foregoing, the court held that while the plaintiff did
have a duty to disclose that she lost her Lexmark job
and procured a new one at Xerox, prior to the Appellate
[Court’s] decision, her failure to disclose [did] not con-
stitute fraud.’’ (Citations omitted; internal quotation
marks omitted.) Lederle v. Spivey, 174 Conn. App. 592,
594–95, 166 A.3d 636 (2017) (Lederle III).
   The defendant appealed from the judgment of the
trial court to the Appellate Court, claiming that the
court ‘‘(1) improperly held a portion of the hearing on
the motion to open in chambers and off the record; and
(2) abused its discretion by deciding the motion to open,
which was based on a claim of fraud and therefore
involved a question of material fact, without the benefit
of sworn testimony or other evidence.’’4 Lederle II,
supra, 151 Conn. App. 814. The Appellate Court did not
directly address either of the defendant’s claims. It held
that the record was inadequate to review the defen-
dant’s first claim. Id., 816. The court rejected the defen-
dant’s second claim on the basis of its conclusion that,
once the final judgment of dissolution had been ren-
dered, as a matter of law, the plaintiff had no continuing
duty to disclose the loss of her Lexmark employment.5
Id., 819.
  While the defendant’s appeal from the denial of his
motion to open was pending before the Appellate Court,
the plaintiff filed the motion that gave rise to the present
appeal, seeking appellate attorney’s fees for the then
pending appeal. The trial court held a hearing on the
motion on October 30, 2013, but, because the appeal
before the Appellate Court was still pending, continued
the matter until after the defendant’s appeal was
resolved. On February 10, 2015, after the Appellate
Court had affirmed the judgment of the trial court deny-
ing the motion to open the judgment of dissolution;
Lederle II, supra, 151 Conn. App. 814; the trial court
resumed the hearing on the motion for appellate attor-
ney’s fees and, subsequently, issued a memorandum of
decision, granting the plaintiff’s motion for attorney’s
fees on the basis of its finding that the defendant’s
appeal was taken in bad faith and was entirely without
color (2015 decision).6
   The defendant appealed from the judgment of the
trial court to the Appellate Court, which held that the
trial court had abused its discretion in awarding attor-
ney’s fees because ‘‘its decision lacked the ‘high degree
of specificity’ as to its finding that the defendant’s
appeal was entirely without color.’’ Lederle III, supra,
174 Conn. App. 598. Specifically, the Appellate Court
explained that the trial court, in its 2015 decision, (1)
did not properly set forth separate, subordinate findings
to support each of its ultimate findings as to lack of
colorability and bad faith; id., 603–604; and (2) in
determining that the defendant’s claims lacked color,
improperly failed to apply the proper standard for color-
ability, which, according to the Appellate Court, should
have been the standard that applies to a party rather
than an attorney. Id., 604. This appeal followed.
   We begin by setting forth the general principles gov-
erning the application of the bad faith exception to the
American rule. ‘‘[T]his state follows the general rule
that, except as provided by statute or in certain defined
exceptional circumstances, the prevailing litigant is
ordinarily not entitled to collect a reasonable [attor-
ney’s] fee from the loser. . . . That rule does not apply,
however, where the opposing party has acted in bad
faith. . . . It is generally accepted that the court has
the inherent authority to assess attorney’s fees when
the losing party has acted in bad faith, vexatiously,
wantonly or for oppressive reasons. . . . This bad faith
exception applies, not only to the filing of an action,
but also in the conduct of the litigation. . . . It applies
both to the party and his counsel.’’ (Citations omitted;
internal quotation marks omitted.) Maris v. McGrath,
269 Conn. 834, 844–45, 850 A.2d 133 (2004).
   We have explained that, in order to impose sanctions
under the bad faith exception, ‘‘the trial court must
find both that the litigant’s claims were entirely without
color and that the litigant acted in bad faith.’’ (Emphasis
in original.) Berzins v. Berzins, 306 Conn. 651, 663, 51
A.3d 941 (2012). The court must make these findings
with ‘‘a high degree of specificity . . . .’’ (Internal quo-
tation marks omitted.) Id., 662. The requirement of an
independent finding that the challenged actions or
claims are entirely without color ensures that ‘‘fear of
an award of [attorney’s] fees against them will not deter
persons with colorable claims from pursuing those
claims . . . .’’ (Internal quotation marks omitted.)
Maris v. McGrath, supra, 269 Conn. 845. The require-
ment of that independent finding means that, if a court
concludes that a claim is colorable, it cannot award
attorney’s fees, even if the court were to conclude that
the person against whom sanctions are sought acted
in bad faith. When, as in the present case, the actor’s
bad faith is predicated on the theory that he knowingly
brought claims entirely lacking in color, colorability
and bad faith are, by necessity, closely linked. For that
reason, we take the opportunity to clarify the distinction
between colorability and bad faith.
   Colorability is measured by an objective standard,
whereas bad faith is measured by a subjective one.
Colorability focuses on the merits of the claim. A ‘‘color-
able claim’’ is defined as one ‘‘that is legitimate and
that may reasonably be asserted, given the facts pre-
sented and the current law (or a reasonable and logical
extension or modification of the current law).’’ Black’s
Law Dictionary (9th Ed. 2009) p. 282. Put another way,
a claim is colorable if, given the facts presented and
the current law (or a reasonable extension thereof),
the claim arguably has merit. Although we have stated
that the standard for colorability varies depending on
whether the person against whom sanctions are sought
is a party or the party’s attorney; see Maris v. McGrath,
supra, 269 Conn. 847; we now clarify that the inquiry
is the same in either case. As the United States Court
of Appeals for the Second Circuit has explained, ‘‘[a]
claim is colorable, for the purpose of the bad faith
exception, when it has some legal and factual support,
considered in light of the reasonable beliefs of the indi-
vidual making the claim.’’ Nemeroff v. Abelson, 620 F.2d
339, 348 (2d Cir. 1980). Put simply, the colorability
inquiry asks whether there is a reasonable basis, given
the facts, for bringing the claim, regardless of whether
it is brought by an attorney or a party.
    A determination of bad faith, by contrast, rather than
focusing on the objective, reasonable beliefs of the per-
son against whom sanctions are sought, focuses on
subjective intent. We have emphasized that, in
determining whether a party has engaged in bad faith,
‘‘[t]he appropriate focus for the court . . . is the con-
duct of the party in instigating or maintaining the litiga-
tion.’’ (Internal quotation marks omitted.) Maris v.
McGrath, supra, 269 Conn. 847. From that conduct,
the court may infer the subjective intent of the person
against whom sanctions are sought. Some examples of
evidence that would support a finding of bad faith
include ‘‘a party’s use of oppressive tactics or its wilful
violations of court orders’’; id., 845–46; or a finding
that the challenged actions ‘‘[are taken] for reasons of
harassment or delay or for other improper purposes
. . . .’’ CFM of Connecticut, Inc. v. Chowdhury, 239
Conn. 375, 394, 685 A.2d 1108 (1996), overruled in part
on other grounds by State v. Salmon, 250 Conn. 147,
155, 735 A.2d 333 (1999). When, as in the present case,
the claim that an individual has brought or maintained
an action in bad faith is predicated on the individual’s
personal knowledge that there is no factual support for
the claim or claims at issue, in order to infer that the
individual acted in bad faith, the court must make a
finding that the individual knew of the absence of that
factual basis.
   Applying these principles to the present case, we
disagree with the Appellate Court’s conclusion that the
trial court, in its 2015 decision, abused its discretion in
awarding attorney’s fees to the plaintiff. In arriving at
our conclusion, we are mindful that, in applying the
abuse of discretion standard, our ‘‘review of the trial
court’s decision is a deferential one. First, we observe
that, [w]here the trial court reaches a correct decision
but on [alternative] grounds, this court has repeatedly
sustained the trial court’s action if proper grounds exist
to support it. . . . [W]e . . . may affirm the court’s
judgment on a dispositive [alternative] ground for which
there is support in the trial court record. . . . Addition-
ally, [i]t is well established that we review the trial
court’s decision to award attorney’s fees for abuse of
discretion. . . . This standard applies to the amount
of fees awarded . . . and also to the trial court’s deter-
mination of the factual predicate justifying the award.’’
(Citation omitted; internal quotation marks omitted.)
Berzins v. Berzins, supra, 306 Conn. 661.
   In its 2015 decision, the trial court found that the
defendant acted in bad faith in taking an appeal in
Lederle II and that his appellate claims were entirely
lacking in color. The court accordingly awarded sanc-
tions against the defendant, as opposed to his attorney.
See Lederle III, supra, 174 Conn. App. 602. The trial
court predicated its ultimate findings on the following
subordinate factual findings. As to the defendant’s claim
on appeal that the trial court improperly held a portion
of the hearing on the motion to open in chambers and
off the record, the court found that nothing in the record
provided support for that claim. The trial court found
that the record demonstrated only two instances in
which the court conducted any business related to this
matter in chambers: first, prior to the start of the hearing
to discuss procedural issues with counsel for both par-
ties and, second, to read two decisions as requested
by counsel. The court further found that, although the
defendant was physically present at all court proceed-
ings, neither he nor his attorney raised any objection
on the basis that the court was holding a portion of the
hearing in chambers and off the record.
   As to the defendant’s claim on appeal that the trial
court, in its 2013 decision, abused its discretion by
ruling on the motion to open—which was predicated
on the basis of a claim of fraud—without hearing testi-
mony or taking evidence, the court, in its 2015 decision,
predicated its ultimate determination that the claim
lacked any indicia of color on two independent findings,
either of which on its own would support the court’s
ultimate finding. First, the court found that the parties
agreed to a two part procedure by which the court
would first determine whether, but-for the plaintiff’s
job with Lexmark, the trial court, in its 2007 decision,
would not have granted her motion for permission to
relocate with the minor child to Virginia. If, and only
if, the court answered that question in the affirmative,
would it consider whether an evidentiary hearing would
be required to resolve the motion to open. The court
found that it had explained the proposed bifurcated
procedure not only to counsel, but also to both the
plaintiff and the defendant.7 Second, the court found
that the transcript of the October 24, 2012 hearing
clearly revealed that, in lieu of an evidentiary hearing,
the parties agreed to proceed by filing simultaneous
briefs with factual stipulations.
  The trial court’s subordinate findings were suffi-
ciently specific to support its ultimate findings that the
defendant acted in bad faith in knowingly bringing
appellate claims that were entirely lacking in color.8 As
to the defendant’s first appellate claim—that the court
conducted part of the hearing in chambers and off the
record—the court’s findings were sufficiently specific
to support the conclusion that the claim was entirely
lacking in color. The court found not only that there
was no evidence to support the claim, but also found
that the record reflected the purpose of the two
instances during the hearing when the court retired to
chambers. The first instance was prior to the hearing
and related to purely procedural matters and the second
instance was when the court retired to chambers to
read decisions provided to it by counsel. It is difficult
to imagine what more could be said, once a court has
found that no evidence supports the claim and that the
only relevant evidence in the record expressly contra-
dicts the claim. The court further found that the defen-
dant was physically present to observe that lack of
evidence. That finding establishes the defendant’s first-
hand knowledge and supports the ultimate finding that
the defendant knew that his claim lacked merit and,
therefore, acted in bad faith in pursuing the claim on
appeal.
  As to the defendant’s second appellate claim—that
the trial court, in its 2013 decision, improperly denied
the motion to open without hearing testimony or taking
evidence—the court found, in its 2015 decision, that,
during the hearing on the motion to open, the parties
had agreed that the court would first resolve the thresh-
old legal issue of materiality and would subsequently
hold an evidentiary hearing only if it concluded that
the plaintiff’s employment with Lexmark was a material
fact. Excerpts of the transcripts of the October 24, 2012
hearing on the defendant’s motion to open were
attached in an appendix to the trial court’s 2015 deci-
sion. During the October 24, 2012 hearing, after some
initial colloquy regarding disputed facts, counsel for
both parties proposed that the court decide the motion
to open in two steps. As the attorney for the plaintiff
explained to the court, they proposed ‘‘a methodology
[that] perhaps [would result in the court] not having
to sort through these and other important facts . . . .’’
(Emphasis added.) The parties had engaged in a series
of discussions in an attempt to ‘‘boil this down to a
nut.’’ As a result of those discussions, they agreed that
the defendant could prevail on his motion to open the
judgment only if the trial court would not have granted
the plaintiff’s motion for permission to relocate—and
the Appellate Court would not have upheld that ruling—
if she had not been employed by Lexmark in Virginia.
Accordingly, they both agreed that the court should
first resolve the purely legal determination of whether
the plaintiff’s employment with Lexmark was the ‘‘but-
for’’ cause underlying both the trial court’s decision
granting the plaintiff’s motion for permission to relocate
and the Appellate Court decision upholding that ruling.
The trial court would proceed to the evidentiary phase
only if it answered that legal question in the affirmative.
The parties therefore requested that, prior to hearing
any evidence, the court first review both the 2007 deci-
sion rendering final judgment of dissolution and grant-
ing permission to the plaintiff to relocate to Virginia
and the Appellate Court decision in Lederle I that
affirmed the judgment of the trial court. See Lederle I,
supra, 113 Conn. App. 177.
   Before the court took a recess to read the two deci-
sions, it clarified in open court, in the presence of both
parties and their counsel, its understanding of the
agreed upon procedure as requiring the court to ‘‘make
an initial determination as to whether this is a ‘but-
for’ situation.’’ The court further clarified the parties’
agreement that, if the court resolved the motion to open
on the threshold issue, ‘‘we’re done and you can do
whatever you want to do with your motions and every-
thing like that.’’ Finally, the trial court made clear to
the parties its understanding that, if the court were
unable to resolve the motion on the initial legal issue,
then ‘‘correct me if I’m wrong . . . we would have to
schedule a lengthy factual hearing . . . .’’
   Following the court’s review of the decisions of the
trial court and the Appellate Court, in its 2013 decision,
the court concluded that the plaintiff’s employment
with Lexmark was not the ‘‘but-for’’ cause of the deci-
sion granting the plaintiff permission to relocate. To
the contrary, the court explained, the plaintiff’s employ-
ment was only one among ‘‘numerous reasons’’ that the
2007 decision had determined that relocation was in
the best interest of the minor child. The court quoted
from the 2007 decision, which specifically stated that
‘‘[n]o single factor has controlled the decision of the
court’’ and that the court had weighed ‘‘all the evidence’’
and considered ‘‘all the factors relevant to the child’s
best interest’’ in determining to grant the plaintiff per-
mission to relocate. The 2007 decision also noted that,
in granting permission to relocate, the court had consid-
ered ‘‘the body of case law regarding best interest, the
specific facts of this case, the testimony and credibility
of the various witnesses here, and the court’s assess-
ment and evaluation of the best interest of this specific
child. The court has considered the recommendations
of both the [guardian ad litem] and the family relations
counselor of sole custody to the mother and approval
of the relocation.’’ On the basis of its review of the
Appellate Court’s decision in Lederle I, the trial court
also concluded that the plaintiff’s employment with Lex-
mark was not material to that court’s affirmance of the
trial court’s 2007 decision.9
   The trial court’s findings as to the defendant’s second
appellate claim are sufficiently specific to support its
ultimate findings that the claim lacked any colorability,
and that the defendant acted in bad faith by knowingly
pursuing a claim entirely lacking in color. The essence
of the defendant’s claim on appeal in Lederle II was
that the court improperly decided the motion to open
without taking any evidence. As to the colorability of
that claim, the trial court found that the parties
expressly agreed in open court to the bifurcated proce-
dure by which the court would hear evidence only if it
determined that the plaintiff’s employment with Lex-
mark was a fact that was material to both the trial
court’s 2007 decision and the Appellate Court’s decision
in Lederle I. The trial court also found that it concluded,
in its 2013 decision, that the plaintiff’s Lexmark employ-
ment was not material to either of those decisions. The
trial court’s resolution of the motion to open, therefore,
rested entirely on a legal conclusion and did not require
any evidence—which is precisely how the parties had
agreed to proceed. Those findings support the trial
court’s ultimate determination in its 2013 decision that
this claim lacked any indicia of color.10 The court further
found that it had clarified in open court, in the presence
of the parties and their attorneys, that this procedure
was in accordance with the agreement between the
parties. The defendant therefore had firsthand knowl-
edge that his appellate claim lacked any indicia of color.
That finding supports the court’s ultimate finding in its
2013 decision that the defendant acted in bad faith
in pursuing this claim on appeal.11 For the foregoing
reasons, we conclude that the Appellate Court incor-
rectly concluded that the trial court had abused its
discretion in awarding attorney’s fees to the plaintiff
on the basis of the bad faith exception to the Ameri-
can rule.
   Finally, we address the defendant’s claim that, even if
the trial court did not abuse its discretion in determining
that an award was warranted under the bad faith excep-
tion to the American rule, the amount of the award was
unreasonable and excessive because (1) the plaintiff’s
success at the Appellate Court in Lederle II was not
due to the efforts of plaintiff’s counsel, and (2) the fees
sought by the plaintiff were significantly higher than
the fees charged by the defendant’s attorney for his
work on the appeal. We first set forth the applicable
standard of review. ‘‘[T]he amount of attorney’s fees to
be awarded rests in the sound discretion of the trial
court and will not be disturbed on appeal unless the
trial court has abused its discretion: A court has few
duties of a more delicate nature than that of fixing
counsel fees. The degree of delicacy increases when
the matter becomes one of review on appeal. The princi-
ple of law, which is easy to state but difficult at times
to apply, is that only in case of a clear abuse of discretion
by the trier may we interfere. . . . The trier is always
in a more advantageous position to evaluate the services
of counsel than are we.’’ (Internal quotation marks omit-
ted.) Schoonmaker v. Lawrence Brunoli, Inc., 265
Conn. 210, 258–59, 828 A.2d 64 (2003).12
   ‘‘It is well established that a trial court calculating a
reasonable attorney’s fee makes its determination while
considering the factors set forth under rule 1.5 (a) of
the Rules of Professional Conduct. Sorrentino v. All
Seasons Services, Inc., [245 Conn. 756, 775, 717 A.2d
150 (1998)] (‘[r]ule 1.5 [a] of the Rules of Professional
Conduct lists the factors that ordinarily determine the
reasonableness of an attorney’s fee’); Andrews v.
Gorby, 237 Conn. 12, 24, 675 A.2d 449 (1996) (‘[t]ime
spent is but one factor in determining the reasonable-
ness of an attorney’s fee’). A court utilizing the factors
of rule 1.5 (a) considers, inter alia, the time and labor
spent by the attorneys, the novelty and complexity of
the legal issues, fees customarily charged in the same
locality for similar services, the lawyer’s experience
and ability, relevant time limitations, the magnitude of
the case and the results obtained, the nature and length
of the lawyer-client relationship, and whether the fee
is fixed or contingent.’’ (Footnote omitted.) Schoon-
maker v. Lawrence Brunoli, Inc., supra, 265 Conn. 259.
   The fee hearing took place over the course of four
days. The trial court began the hearing on October 30,
2013, but postponed the proceedings until the resolu-
tion of the appeal in Lederle II. The final three days of
the hearing were held in February, 2015, at which time
the court heard testimony and took evidence concern-
ing the amount of the plaintiff’s attorney’s fees. The
court heard the testimony of the plaintiff’s attorney,
Norman A. Roberts II, who was questioned extensively
regarding his fee affidavit as well as the attached,
detailed invoices for his firm’s services. Roberts
claimed that his reasonable fees for the services ren-
dered as a result of the defendant’s bad faith claims on
appeal amounted to $61,625.90. Included in that total
were fees for services rendered by two associate attor-
neys and a paralegal employed by the firm. Slightly less
than one half of the total fees were for services rendered
directly by Roberts, who asserted in the fee affidavit
that he rendered 60.3 hours of service at a rate of $500
per hour, resulting in fees of $30,150.13
   The defendant’s examination of Roberts and testing
of the fee affidavit were thorough. He questioned
Roberts concerning the propriety of charging for the
services of the paralegal, on the basis that some of
those services could be classified as clerical. He also
highlighted portions of each of the twenty attached
individual invoices, probing the necessity of the time
spent on various tasks. For example, with respect to
the invoice dated May 31, 2013, the defendant ques-
tioned the need to charge for two attorneys, Roberts
and an associate, to attend a preargument conference,
resulting in a bill for more than ten hours of time. The
defendant further questioned Roberts concerning the
charges for services rendered in connection with the
plaintiff’s attempt to recover attorney’s fees from the
defendant.
   The defendant focused particular attention on two
issues in his questioning of Roberts. First, he challenged
the propriety of the plaintiff’s recovering attorney’s fees
from him for the appeal on the basis that the Appellate
Court granted the defendant’s motion to strike the por-
tions of the plaintiff’s appellate brief that referenced
and relied on the October 30, 2013 hearing. In closing
argument to the trial court, the defendant contended
that, because the Appellate Court rendered judgment
in favor of the plaintiff on the basis of theories other
than those advanced by Roberts, and because the court
granted the defendant’s motion to strike portions of
the plaintiff’s brief, Roberts did not actually ‘‘win’’ the
appeal for the plaintiff. Accordingly, the defendant
argued, he should not be charged for the time that
Roberts spent on the appeal.14
   Second, the defendant introduced evidence of the
fees charged by the defendant’s previous appellate
counsel, Paul Greenan, which amounted to $9700. The
trial court admitted that evidence, over the plaintiff’s
objection, on the ground that it was relevant to the
question of the reasonableness of the plaintiff’s fees.
The defendant later asked Roberts why his fees were
six times higher than his counsel’s fees. Roberts
explained that the difference was due, in part, to the
different rates charged: Roberts’ rate is $500 per hour,
whereas the defendant’s counsel charges $200 per hour.
Roberts also testified that the discrepancy was due, in
part, to the conduct of the defendant’s counsel, which
required Roberts to expend more time on the appeal
than he otherwise would have. For example, Roberts
testified that the defendant’s counsel ‘‘would come to
court and have other business and [Roberts] was forced
to stand there and wait while [the defendant’s counsel]
attended [to] other business . . . .’’
  During the course of the fee hearing, the trial court
stated its view that it considered the amount that
Roberts sought, approximately $61,000, to be ‘‘way . . .
too much.’’ At one point, the court stated that it ‘‘had
a hard time figuring out’’ how it was possible to justify
that amount of fees in connection with the present case.
   Ultimately, the court awarded the plaintiff approxi-
mately one half of what Roberts had claimed, $30,000.
Although the court did not specify the particular facts
on which it relied, it is evident from the record that, in
awarding the plaintiff less than one half of the fees
requested, the court considered Roberts’ detailed testi-
mony regarding the fee affidavit, the fee affidavit itself,
the relative rates charged by Greenan and Roberts, and
the challenges raised by the defendant regarding certain
charges. A reasonable reading of the transcripts and
the fee affidavit supports the conclusion that the trial
court discounted all but the fees for the services ren-
dered directly by Roberts himself. On the basis of the
foregoing, we conclude that the trial court acted within
its discretion in awarding the plaintiff $30,000 in attor-
ney’s fees.
   The judgment of the Appellate Court is reversed and
the case is remanded to that court with direction to
affirm the trial court’s award of attorney’s fees.
      In this opinion the other justices concurred.
  1
     This court granted the plaintiff’s petition for certification to appeal,
limited to the following issue: ‘‘Did the Appellate Court properly apply the
abuse of discretion standard of review in holding that the trial court’s
memorandum of decision lacked ‘factual findings with a high degree of
specificity’ when the trial court found that the defendant’s claims on appeal
lacked any indicia of color?’’ Lederle v. Spivey, 327 Conn. 954, 171 A.3d
1050 (2017).
   2
     Pursuant to the American rule, ‘‘except as provided by statute or in
certain defined exceptional circumstances, the prevailing litigant is ordi-
narily not entitled to collect a reasonable [attorney’s] fee from the loser.’’
(Internal quotation marks omitted.) CFM of Connecticut, Inc. v. Chowdhury,
239 Conn. 375, 393, 685 A.2d 1108 (1996), overruled in part on other grounds
by State v. Salmon, 250 Conn. 147, 155, 735 A.2d 333 (1999).
   3
     Although the defendant’s claim is outside the scope of the certified issue,
the plaintiff has had the opportunity to brief that issue. Therefore, in the
interests of judicial economy, we address the defendant’s claim. We observe,
however, that, even if we agreed with the defendant that the trial court
abused its discretion in setting the amount of the award, that conclusion
would not serve as an alternative ground to affirm the judgment of the
Appellate Court, which held that the trial court had abused its discretion
in awarding attorney’s fees at all. Our decision in the present case concludes
that the trial court did not abuse its discretion in determining that attorney’s
fees were warranted under the bad faith exception. The Appellate Court
did not reach the issue of whether the trial court had abused its discretion
as to the amount of the award.
   4
     In his brief to this court, the defendant asserts that he raised a third
claim on appeal in Lederle II, contending that, because ‘‘a decision on the
motion to [open] was made behind closed doors and without a court reporter,
the court effectively sealed the hearing from the public in violation of the
public’s right to access.’’ Rather than a separate claim, the defendant identi-
fies an additional theory in support of his claim that the court improperly
held a portion of the hearing in chambers and off the record.
   5
     In his brief to this court, the defendant takes issue with the conclusion
of the Appellate Court that the plaintiff had no continuing duty to disclose
the loss of her Lexmark employment. That issue, however, is not within
the scope of the certified question and, therefore, is not before us in the
present appeal.
   We further note that we find unpersuasive the defendant’s argument
that, because the Appellate Court sua sponte concluded that there was no
continuing duty to disclose, his claim on appeal that the trial court improperly
decided the motion to open without taking evidence was a colorable claim.
The fact that the Appellate Court resolved the case on a different ground
has no bearing on the merits—or the complete lack thereof—of the claim
that the defendant raised before that court.
   6
     The court in that decision also granted the plaintiff’s motion for termina-
tion of the stay of proceedings, which she had filed in January, 2015.
   7
     We find unpersuasive the defendant’s contention that, because the trial
court also found that the defendant’s attorney was aware of the complete
lack of any merit to both of the defendant’s appellate claims, the trial court
failed to make the requisite finding as to the defendant. The mere fact that
the trial court made the additional, irrelevant finding that the defendant’s
attorney was aware that the defendant’s appellate claims were completely
lacking in color has no bearing on the fact that the trial court also found
that the defendant knew that his claims lacked any indicia of color.
   8
     Although we have stated that the findings must have a high degree of
specificity; Berzins v. Berzins, supra, 306 Conn. 662; we have never stated
that the trial court must separately indicate which factual findings relate
to which prong, colorability or bad faith, and we reject that proposition.
Frequently, the subordinate factual findings that support bad faith will also
provide support for lack of colorability. Rather than requiring a rigid struc-
ture in the trial court’s analysis, we merely examine the court’s findings to
determine whether they are sufficiently specific to support the conclusion
that the court did not abuse its discretion in arriving at its ultimate findings
of bad faith and lack of colorability.
   9
     We note that the 2007 decision could reasonably be read to suggest that
the plaintiff’s employment with Lexmark was material to the court’s decision
granting relocation. Because the defendant, however, did not challenge the
trial court’s legal conclusion to the contrary, we need not consider whether
the trial court’s interpretation of the 2007 decision was correct.
   10
      As an alternative ground for affirmance, the defendant contends that
there was a colorable basis for the two claims that he raised on appeal in
Lederle I. As we have discussed, the trial court’s subordinate findings are
sufficiently specific to support the court’s ultimate determination that both
of his claims were entirely lacking in color. Accordingly, we need not address
the defendant’s alternative ground for affirmance. We note, however, that
our review of the record confirms the trial court’s determination that neither
of the defendant’s appellate claims had any indicia of color.
   11
      As we already have stated in this opinion, the trial court predicated its
ultimate finding as to the defendant’s appellate claim that the court improp-
erly decided the motion to open without hearing evidence on two, indepen-
dent bases: the parties’ agreement to the bifurcated proceeding and an
alleged stipulation of facts entered into by the parties in lieu of an evidentiary
hearing. Our conclusion that the trial court’s finding that the parties agreed
to the bifurcated proceeding—which resulted in the motion to open being
resolved under the purely legal question—renders it unnecessary for us to
consider the alternative ground for affirmance relied on by the defendant,
namely, that the trial court’s second subordinate finding in support of its
ultimate finding of lack of colorability—that the parties entered into a stipula-
tion of facts—was clearly erroneous.
   We observe, however, that our review of the October 24, 2012 transcript
suggests, to the contrary, that there was no agreement between the parties in
court that they would proceed by way of stipulation in lieu of an evidentiary
hearing. Although it was later suggested that the parties had exchanged
e-mails in which they agreed that their statements of facts in their briefs
would serve as a joint stipulation of facts for purposes of the motion to
open, there is no mention during the October 24, 2012 hearing of any stipula-
tion entered into by the parties. In fact, the transcript of the October 24,
2012 hearing suggests that, if the trial court had concluded that the plaintiff’s
employment with Lexmark was material to the 2007 decision granting her
permission to relocate, the court would have proceeded to an evidentiary
hearing. The court expressly stated that expectation to the parties, and
neither party contradicted the court. Moreover, during the course of the
hearing, the parties identified various issues that remained contested, includ-
ing credibility issues, the date when the plaintiff learned that she no longer
had a job with Lexmark, and whether she had left that position voluntarily.
Because, however, it is clear from the record that the parties agreed to the
bifurcated proceeding, it is immaterial that the record does not support the
court’s finding that the parties entered into a stipulation of facts.
   12
      We reject the defendant’s suggestion that we should not accord defer-
ence to the trial court’s decision because the fees incurred were in connec-
tion with proceedings before the Appellate Court. The applicable standard
of review is deferential because the trial court has heard the testimony and
received evidence regarding the reasonableness of the fees and, accordingly,
is in the best position to evaluate the evidence and to make the necessary
factual findings. The fact that the proceedings giving rise to the claim for
attorney’s fees took place on appeal does not change the standard of review.
   13
      Our review of the invoices reveals a slight error in the calculation of
Roberts’ total hours. The invoices show that he devoted a total of 59.5 hours
as a result of the defendant’s appellate claims.
   14
      The defendant claims that the clean hands doctrine bars recovery on
this basis. That argument is without merit.